NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               WILLIAM ARTHUR CRAWFORD, Appellant.

                             No. 1 CA-CR 15-0699
                               FILED 7-12-2016


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201401065
                The Honorable Steven F. Conn, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Janelle A. McEachern, Chandler
Counsel for Appellant



                       MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Samuel A. Thumma joined.
                           STATE v. CRAWFORD
                            Decision of the Court

H O W E, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel
for William Arthur Crawford has advised this Court that she found no
arguable questions of law and asks us to search the record for fundamental
error. Crawford was convicted of sale of a dangerous drug and possession
of drug paraphernalia. Crawford was given an opportunity to file a
supplemental brief in propria persona; he has not done so. After reviewing
the record, we affirm Crawford’s convictions and sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2             We view the facts in the light most favorable to sustaining the
judgment and resolve all reasonable inferences against Crawford. See State
v. Fontes, 195 Ariz. 229, 230 ¶ 2, 986 P.2d 897, 898 (App. 1998).

¶3            On August 4 through 6, 2014, a detective and his partner were
conducting surveillance at a hotel. On August 6, they saw several people go
up to a hotel room and then leave shortly after. Suspecting that the room’s
occupant, later identified as Crawford, was selling drugs, the detective
drafted a search warrant. While executing the warrant, the detective
encountered Crawford smoking in the hotel’s breezeway. The detective
explained that he had a search warrant for Crawford’s room and asked
whether everything in the room belonged to him. Crawford responded yes.

¶4            Inside the room, the police found a digital scale, plastic
baggies, a large glass bong, a butane bottle with a torch on it, two glass
pipes, two metal tubes, a dipping straw, and scissors. A subsequent analysis
of the glass pipes, digital scale, and bong showed that they contained
methamphetamine residue. The police also examined Crawford’s text
messages, including those he sent and received from August 4 through 6.
For example, on August 4, Crawford sent a text message asking, “U
looking.” The recipient replied, “Sure am,” and Crawford responded,
“How much.” The recipient replied, “Twenty”; Crawford told the recipient
his hotel name and room number. The recipient then asked, “Can I get a T
for 50?” to which Crawford replied, “Yeah, then we are even” and “Yes,
your debt will be cleared.”

¶5           Crawford was arrested and taken to the police station for an
interview that same day. After Crawford was reminded of his Miranda1


1      Miranda v. Arizona, 384 U.S. 436 (1966).


                                      2
                           STATE v. CRAWFORD
                            Decision of the Court

rights, Crawford told the detective, the same detective that drafted the
search warrant and that he had encountered in the hotel breezeway, that he
used about a gram of methamphetamine a day. Asked whether he sold
“dope,” Crawford responded that he was “a quarter ounce” dealer and that
he sold “dope” out of the hotel room the night before.

¶6            Crawford then explained his sales during the prior days to the
detective. Crawford said that a couple people had wanted him to “front”
them drugs the night before, but he did not have more than a “ball,” so he
did not. Crawford also told the detective that last night, he had sold three
grams to “Andy,” a friend, and Andy paid $50, but owed $50. Crawford
explained that he was waiting for the money “to go and reup” because
Andy was his primary buyer. Crawford also told the detective that another
friend came by and he gave that friend about 0.2 gram for free. Crawford
further said that yesterday during the day, he had a “quarter ounce” and
had sold to Andy another “ball” for $100.

¶7            When asked about two days ago, August 4, Crawford told the
detective that he had a “quarter ounce” and had “reupped” the night
before. When asked who he sold to that day, Crawford replied that he did
not remember, but it was “to different people,” including Andy. Crawford
then went through the weights and his prices with the detective, including
selling a “point” for $10, a “half T” for $40, and a “ball” for $100. Crawford
explained that he “reupped” every two to three days. The State charged
Crawford with sale of a dangerous drug and possession of drug
paraphernalia.

¶8            Before trial, Crawford moved to suppress statements he made
during his police interview because insufficient evidence supported a
“corpus delicti” to create a reasonable inference that the crime he had been
charged with had been committed. The corpus delicti rule requires that,
before a person’s incriminating statements may be used as evidence, the
State must establish a reasonable inference that a certain result has occurred
and that someone is criminally responsibile for that result, or, in other
words, the State must establish that someone committed the crime with
which the defendant is charged. State v. Flores, 202 Ariz. 221, 222 ¶ 5, 42 P.3d
1186, 1187 (App. 2002). At a hearing, the trial court deferred ruling on the
motion until the State presented evidence at trial.

¶9            At trial, the detective who interviewed Crawford identified
him, and the court admitted the video of Crawford’s police interview over
his objection. The court also admitted the text messages Crawford sent




                                       3
                          STATE v. CRAWFORD
                           Decision of the Court

during August 4 through 6, and the detective read them to the jury and
explained the drug terminologies used.

¶10            After the State rested its case-in-chief, Crawford moved for
judgment of acquittal pursuant to Arizona Rule of Criminal Procedure 20,
renewing his motion that insufficient evidence supported a corpus delicti
to create a reasonable inference that anyone had committed the crime with
which he was charged. The State responded that it had met the corpus
delicti requirement, arguing that the text messages and the items found
were independent evidence to establish that the crime was committed.
Crawford replied that the State was merely using uncorroborated
statements to corroborate each other and therefore had not met the corpus
delicti requirement.

¶11          After examining the text messages and items in evidence and
reviewing the relevant case law, the court found that the State had proved
corpus delicti and that a reasonable jury could find that Crawford
committed the offenses. The court therefore denied Crawford’s motion. The
jurors found Crawford guilty of sale of a dangerous drug and possession of
drug paraphernalia.

¶12           The trial court conducted the sentencing hearing in
compliance with Crawford’s constitutional rights and Arizona Rule of
Criminal Procedure 26. The court found no aggravating factors, but two
mitigating factors: Crawford had no prior felony convictions and “minor
evidence of an actual sale” existed. The court sentenced Crawford to
concurrent terms of five year’s imprisonment for the sales conviction and
six month’s imprisonment for the possession conviction, with 147 days’
presentence incarceration credit, and to a consecutive term of eight month’s
community supervision. The court imposed fines and administrative fees.

                               DISCUSSION

¶13           We review Crawford’s convictions and sentences for
fundamental error. See State v. Flores, 227 Ariz. 509, 512 ¶ 12, 260 P.3d 309,
312 (App. 2011). Counsel for Crawford has advised this Court that after a
diligent search of the entire record, counsel has found no arguable question
of law. We have read and considered counsel’s brief and fully reviewed the
record for reversible error, see Leon, 104 Ariz. at 300, 451 P.2d at 881, and
find none. All of the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Crawford
was represented by counsel at all stages of the proceedings, and the




                                      4
                          STATE v. CRAWFORD
                           Decision of the Court

sentences imposed were within the statutory guidelines. We decline to
order briefing and affirm Crawford’s convictions and sentences.

¶14           Upon the filing of this decision, defense counsel shall inform
Crawford of the status of his appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85, 684 P.2d 154, 156–57
(1984). Crawford shall have 30 days from the date of this decision to
proceed, if he desires, with a pro per motion for reconsideration or petition
for review.

                              CONCLUSION

¶15          For the foregoing reasons, we affirm.




                                  :AA




                                        5